Citation Nr: 0948536	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  04-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorder, to include as secondary to service connected 
disorders and related medical treatment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veteran Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia.

This matter was previously before the Board in April 2005 and 
November 2006, at which time it was remanded for additional 
development.  It is now returned to the Board for appellate 
consideration.


FINDING OF FACT

A gastrointestinal disorder was not caused by any incident in 
service, and is not secondary to or aggravated by any service 
connected disorder.  


CONCLUSION OF LAW

Service connection for a gastrointestinal disability, to 
include as secondary to service connected disorders and the 
treatment thereof, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2001 and April 2005, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In the letter accompanying the October 
2009 Supplemental Statement of the Case, the RO also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated on several occasions in 
conjunction with her claim.  Thus, the duties to notify and 
assist have been met.

Service Connection

As indicated above, the Veteran served on active duty from 
March 1989 to August 1990.  The Veteran initiated the present 
claim for service connection for a gastrointestinal disorder, 
maintaining that the medication used to treat her service 
connected disorders caused her current gastrointestinal 
disorder.  As indicated in an October 1990 rating action, the 
Veteran is currently service connected for multiple stress 
reactions, involving both lower extremities and back.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a peptic ulcer, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown 
to be secondary to a service-connected disorder.  The 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's January 1989 enlistment examination indicates 
no abnormalities associated with her gastrointestinal system.  
On her January 1989 enlistment Report of Medical History, the 
Veteran denied any (i) frequent indigestion or (ii) stomach, 
liver, or intestinal problems, only reporting an allergy to 
aspirin and valium.  The Veteran's service treatment record 
contains multiple treatment records related to pain 
associated with her back, bilateral knees, and bilateral 
ankles, which were treated with variety of pain medications.  
As documented in a September 1989 service treatment record, 
over the course of this treatment, the Veteran's experienced 
gastrointestinal bleeding and was diagnosed with moderate 
anemia (occult and gastro-intestinal bleeding versus 
autoimmune/hypothyroid).  Again, in December 1989 she was 
treated for diagnosed anemia; however, the service medical 
professional sought to rule out gastrointestinal bleeding.  A 
March 1990 service treatment further documents the Veteran's 
complaints of vomiting and stomach pain, which the military 
doctor provisionally diagnosed as gastritis.  Based on 
chronic back and lower extremity pain, the Veteran was 
medically separated from service.  At her March 1990 
separation examination, no abnormalities associated with her 
gastrointestinal system were noted and the Veteran denied any 
(i) frequent indigestion or (ii) stomach, liver, or 
intestinal problems.  

A June 2001 VA treatment record shows that the Veteran 
reported back and lower extremity pain.  The VA physician 
recorded the Veteran's usage of aspirin based medication and 
Tylenol to manage her pain; nevertheless, the Veteran 
reported these medications caused stomach difficulties.  
Ultimately, the VA physician refilled the prescribed Darvocet 
to manage the Veteran's pain, but no gastrointestinal 
disorder was diagnosed.  Moreover, there was no indication 
that the Veteran's stomach difficulties were related to her 
period of active service, or the treatment of her service 
connected disorders.  

A September 2001 VA treatment record also documents the 
Veteran's reports of gastrointestinal problems.  At this 
time, the Veteran recounted a twelve week history of 
abdominal pain, which intensified four days prior.  The 
Veteran further reported symptoms of vomiting, nausea, 
epigastric pain, and relayed a history of gastroesophageal 
reflux disease; however, this diagnosis was not confirmed by 
the medical professional.  Based on the described symptoms, 
the medical evidence of record, and the appropriate 
examination, the VA physician diagnosed "probable gastritis 
secondary to Darvocet," and instructed the Veteran to 
discontinue usage of Darvocet, and any over-the-counter 
nonsteroidal anti-inflammatory drugs (NSAID).  

In October 2001, the Veteran was admitted to a VA hospital 
related to gastrointestinal complaints.  The Veteran reported 
her continued self-medication of various gastrointestinal 
symptoms, and stated these symptoms had their onset in-
service.  After an appropriate examination, the Veteran was 
diagnosed with anemia, secondary to gastro-intestinal blood 
loss from gastroesophageal reflux disease.  Another treatment 
record associated with the Veteran's hospital treatment 
indicates the Veteran's anemia "appear[ed] to be chronic but 
may have gotten worse recently."  Upon discharge, the 
Veteran was prescribed medication to treat her 
gastrointestinal symptoms.  Nevertheless, there is no 
indication that the Veteran's current disorder was related to 
service or the treatment of her service connected disorders.

The Veteran sought follow-up treatment from her VA primary 
care physician in October 2001.  The VA physician 
"extensively explained to [the Veteran] about taking Aspirin 
and how that can contribute to ulcers...[and] stressed that 
[the Veteran] should not take anything over the counter 
without asking the doctor first."  As it related to her 
service connected disorders, the VA physician noted that the 
Veteran continued to take Darvocet for her pain, as the 
Veteran could not use "any anti-inflammatory drugs due to 
possible ulcer."  Nevertheless, the physician never 
diagnosed the Veteran with ulcers, or related any 
gastrointestinal disorder to military service or the 
treatment of the Veteran's service connected disorders.  What 
is more, the physician explicitly indicated Darvocet was used 
to treat the Veteran's service connected disorder, not 
aspirin.

In November 2001, the Veteran received private hospital 
emergency treatment.  At this time, the Veteran denied any 
gastrointestinal symptoms, but reported complaints of 
abdominal pain and vaginal bleeding.  The private physician 
indicated that a computerized axial tomography (CAT) scan of 
the Veteran's abdomen revealed some uterine fibroids and a 
right ovarian cyst.  Additionally, the private physician 
noted the Veteran's past iron therapy.  Ultimately, the 
private physician diagnosed the Veteran with acute abdominal 
pain, uterine fibroids, and dysfunction uterine bleeding.  
Importantly, this record does not diagnose any 
gastrointestinal disorder, or relate any currently diagnosed 
disorder to the Veteran's period of active service or to 
medication utilized in treating her service connected 
disorders.  

In March 2002, the Veteran was provided a VA examination 
related to her claim.  At this time, the Veteran relayed her 
account of in-service occurrence and reported the onset of 
her stomach difficulties after taking medications to manage 
her service connected disorders.  The examiner noted the 
Veteran's active medications and performed an appropriate 
examination, but no formal diagnosis or nexus opinion was 
provided, as the examiner did not have access to the 
Veteran's claims file.

In August 2002, the Veteran was provided another VA 
examination.  The examiner recorded the Veteran's past 
medical history of anemia, gastroesophageal reflux disease, 
chronic pain, and other medical evidence of record, including 
the normal findings on a recent colonoscopy and endoscopy.  
Additionally, the examiner noted the Veteran's account of her 
disorder.  The examination report further indicates that 
NSAIDs were used to manage the Veteran's current pain 
(presumably service connected), and were also used in-service 
to manage her pain, and these "medications are known to 
cause GI upset or gastritis."  Resolving these factors, the 
examiner noted the Veteran's continued usage of NSAIDs, with 
no increase in gastrointestinal symptoms, and therefore 
concluded, the Veteran's "past history of NSAID use is not 
the significant cause of her current nausea and vomiting 
symptoms."  Essentially, the examiner's opinion, even after 
considering the effects NSAIDs may have on the 
gastrointestinal system, was that the Veteran's usage of 
NSAIDs was not likely the cause of any current 
gastrointestinal disorder.  

To further assist the Veteran substantiate her claim, a March 
2003 VA examination was also conducted.  The examiner again 
recorded the Veteran's account of her disorder, reviewed the 
claims file, and performed an appropriate physical 
examination.  After considering all this information, the 
examiner cited the Veteran's past referral for a hysterectomy 
due to ongoing blood loss and current medical findings, to 
support the diagnosis of iron deficiency anemia, secondary to 
heavy menstrual blood loss.  The examiner then opined that 
this diagnosis was not related to the Veteran's period of 
active service or any incident therein (which logically 
includes the treatment of her service connected disorders).  

The Veteran was provided another VA examination in September 
2005.  The examiner noted the Veteran's extensive in-service 
and post-service usage of NSAIDs, the normal colonoscopy and 
endoscopy results of record, examination results indicating a 
diagnosis of hiatal hernia, and the Veteran's account of her 
disorder; and then performed an appropriate physical 
examination.  Based on the information gleaned from these 
sources, the examiner found the Veteran's gastrointestinal 
complaints (e.g., reflux, occasional nausea, and vomiting) to 
be controlled by medication, and indicated multiple factors 
could cause the described symptoms.  Specifically, the 
examiner citied factors such as increased obesity and 
aggravation by hiatal hernia, as factors present in the 
Veteran's case that might cause the complained of 
gastrointestinal symptoms.  The examiner further noted that 
while in-service, the Veteran did have an episode of 
vomiting, following the administration of an NSAID; however, 
the examiner placed this incident in context, stating that 
"typically the gastro-intestinal side effects are limited to 
the time period while the [Veteran] is on the medication, 
with peptic ulcer disease being one of the complications," 
and the Veteran had not been diagnosed with this disease.  
The examiner noted that the Veteran currently was prescribed 
NSAIDs, and there was no evidence that she had not taken 
these medications prior to her most recent endoscopy, which 
was normal.  Again, looking to the medications the Veteran 
was given in-service, the examiner opined that there was no 
link between any current gastrointestinal disorder and the 
Veteran's consumption of NSAIDs in-service. 

In May 2008, the Veteran underwent VA gastrointestinal 
testing.  This test reflected the Veteran's intact swallowing 
mechanism, with normal stripping primary wave.  A normal 
bowel series was also indicated.  The final impression from 
this report diagnosed the Veteran with a sliding hiatal 
hernia and spontaneous gastroesophageal reflux, but no 
esophagitis or stricture.  Additionally, this report did not 
indicate the diagnosed condition was related to the Veteran's 
period of active service, or medication used to treat her 
service connected disorders.

Most recently, the Veteran was provided a VA examination in 
October 2009.  As with the Veteran's previous examinations, 
the examiner noted her account gastrointestinal symptoms, and 
her significant medical history and treatment related to 
these symptoms.  After performing appropriate examination of 
the Veteran, the examiner diagnosed the Veteran with 
gastroesophageal reflux disease.  However, based on the test 
results, and all aforementioned evidence, the examiner opined 
that the Veteran's reflux was caused by, or at least 
partially due to, her occupation and was not likely due "to 
her being in the military."  

In any service connection claim, medical evidence and 
opinions are highly probative in establishing the claim.  In 
the present matter, the most probative medical evidence of 
record weighs against the Veteran's service connection claim.  
The September 2001 VA treatment comes closest to establishing 
a link between the Veteran's claim and the medication used to 
treat her service connected disorders; however, this record 
makes no definitive diagnosis, indicating "probable 
gastritis secondary to Darvocet," providing no clear 
reasoning or logic to support the diagnosis.  This deficiency 
lessens the overall probative value of this medical evidence.  
See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008) 
("[M]ost of the probative value of a medical opinion comes 
from its reasoning.").  The probative value of this evidence 
is also lessened based on a review of the Veteran's extensive 
medical record, which reveals she was never definitively 
diagnosed with gastritis, must less as secondary to Darvocet.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the 
Board has authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence)  

Other arguably positive medical evidence, such as the October 
2001 VA hospital report, indicating the Veteran's 
gastroesophageal reflux disease was likely aggravated by 
aspirin usage, is limited in probative value because there is 
no indication the aspirin usage was related to treating the 
Veteran's service connected disorders; moreover, a June 2001 
VA treatment record documents the usage of Darvocet to treat 
the Veteran's service connected disorders-not aspirin.  Also, 
the October 2001 VA primary care treatment note highlighting 
a general connection between aspirin usage and ulcers, does 
not diagnose the Veteran with an ulcer disorder or indicate 
the Veteran's aspirin usage was related to treating her 
service connected disorders.  The Board also finds the June 
2001 VA treatment record of limited probative value, as it 
simply documents the Veteran's gastrointestinal complaints 
without (i) diagnosing any disorder, or (ii) relating any 
current diagnosis to medication used to treat the Veteran's 
service connected disorders.  For the aforementioned reasons, 
the Board finds these pieces of medical evidence of limited 
probative value, and, at best, lending minimal support to the 
Veteran's claim.

The Board finds that the negative medical opinions were 
stated clearly and provided clear logic, making these 
opinions highly probative.  The opinion of the August 2002 
examiner specifically opined that it was not likely that the 
Veteran's usage of NSAIDs (such as Darvocet) caused her 
gastrointestinal disorder.  Additionally, a March 2003 VA 
examiner indicated the Veteran had no current 
gastrointestinal disorder, but diagnosed iron deficiency 
anemia secondary to heavy menstrual blood loss, and this 
disorder was also not related to the Veteran's military 
service.  Addressing any possible direct link between the 
Veteran current gastrointestinal disorder and her period of 
active service or treatment therein, the September 2005 VA 
examiner clearly stated that any currently diagnosed 
gastrointestinal disorder is not likely related to any 
incident in-service.  Most recently, an October 2009 VA 
examiner opined that the Veteran's current gastrointestinal 
disorder was not likely related to her period of active 
service, but was likely caused by, or partially due to, her 
occupation.  Considering these opinions together, they convey 
the opinion that the Veteran's claimed gastrointestinal 
disorder was not caused, or aggravated by, her military 
service or medication used to treat her service connected 
disorders.  

The Board finds these negative opinions highly probative for 
a variety of reasons.  As an initial matter, each examiner 
thoroughly reviewed the Veteran's claims file, considering 
both in-service and post service medical records and the 
Veteran's account of her disorder, before rendering an 
opinion.  Moreover, as made very clear in the in the August 
2002 VA examination report, the opinions considered the known 
gastrointestinal effects NSAID usage may have, and factored 
this into the ultimate opinion.  What is more, each of these 
opinions cited medical data and/or results to support the 
stated opinion.  Based on these factors, the Board finds the 
most probative medication evidence of record weighs against 
the Veteran's claim.  

In evaluating this claim, the Board has surely considered the 
Veteran's statements that her current gastrointestinal 
disorder is related to the medication used to manage her 
service connected disorders and that this gastrointestinal 
disorder had its onset in-service, and persisted after 
service.  The Board finds the Veteran is credible and 
competent to relay her claims of continuity of symptomatology 
and general symptoms; however, to the extent these statements 
purport to diagnose the cause of the claimed disorder, these 
statements are not competent evidence, as lay persons are not 
qualified to state the medical cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Veteran has maintained that her claimed disorder began in-
service, and her service treatment records corroborate this 
claim to some extent.  However, throughout the pendency of 
this appeal, and as early as a June 2001 VA treatment, the 
Veteran has also maintained that these symptoms persisted 
from the time of her separation to the present; however, the 
Board finds statements of diminished probative value, in-
light of the Veteran's statements on her March 1990 
separation Report of Medical History, and at her September 
2001 VA treatment.  On her March 1990 separation Report of 
Medical History, the Veteran denied any (i) frequent 
indigestion or (ii) stomach, liver, or intestinal problems.  
What is more, while seeking VA treatment in September 2001, 
the Veteran indicated her symptoms had their onset twelve-
weeks earlier.  The Board finds the Veteran's statements, 
which were made contemporaneously with her separation and 
prior to seeking monetary compensation from the VA, to be 
highly probative and illustrative of a significant 
inconsistency with the Veteran's current statements.  
Essentially, the Board concedes the Veteran had in-service 
occurrences of gastrointestinal disorders; nevertheless, 
presented with clearly inconsistent statements, the Board 
finds the Veteran's statements, relating to continuity of 
symptomatology, of limited probative value.  

Although the Veteran's service treatment record does support 
a finding of an in-service occurrence of a gastrointestinal 
disorder, this alone is insufficient to establish service 
connection.  The most probative medical evidence of record 
considered the Veteran's in-service occurrences of 
gastrointestinal disorder and concluded it was not likely 
that medication currently used to treat the Veteran's service 
connected disorders, the in-service gastrointestinal 
occurrences, or service caused or aggravated any currently 
diagnosed gastrointestinal disorder.  Additionally, the 
Veteran's claims of experiencing continuous gastrointestinal 
symptoms since separation are of diminished probative value, 
as compared to the highly probative separation Report of 
Medical History completed contemporaneously with the 
Veteran's separation and her statements to VA medical 
professionals prior to seeking VA monetary compensation.  
This being the case, the greater weight of the evidence of 
record weighs against the Veteran's claim, and presently 
these is no basis to grant the claim.  Accordingly, the 
appeal is denied.

As the preponderance of the evidence is the Veteran's service 
connection claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a gastrointestinal disorder, to 
include as secondary to a service connected disorder, is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


